Citation Nr: 9914904	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-29 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for avascular necrosis, 
claimed as a residual of Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied, in 
pertinent part, the veteran's claim for service connection 
for avascular necrosis, secondary to Agent Orange exposure in 
service.

The case was previously before the Board in February 1999, 
when it was remanded for the RO to schedule a hearing before 
the Board.  In April 1997, a video conference hearing was 
held before Bettina S. Callaway, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.  

2.  The veteran's service personnel records reveal that his 
last day of service in the Republic of Vietnam was September 
1, 1969.

3.  The veteran's service medical records do not show any 
diagnosis of avascular necrosis during service or within 26 
years after the veteran left the Republic of Vietnam.  

4.  The medical evidence of record reveals that the first 
diagnosis of avascular necrosis was made in October 1996 
which is more than 26 years after the veteran's last date of 
service in Vietnam, and consequently his last date of 
possible exposure to Agent Orange.  

5.  There is no medical opinion, or other competent evidence, 
linking the veteran's avascular necrosis to the veteran's 
active military service or to Agent Orange exposure during 
service. 


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for avascular necrosis, secondary to Agent 
Orange exposure in service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(a) (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection is warranted 
for avascular necrosis as a residual of Agent Orange exposure 
in service.  He argues that he was exposed to Agent Orange 
during his service in Vietnam, and as a result of this 
exposure, he developed avascular necrosis.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Generally, the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 
38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease within the presumptive period of time for 
service connection is sufficient to render the claim for 
service connection for the presumptive disease well grounded.  
Darby v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 
10 Vet. App. 155, 162 (1997).  Put another way, "where 
38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 3.309(e) are 
satisfied, the requirements for evidence of both service 
incurrence and causal nexus are satisfied."  Darby v. Brown, 
10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 Vet. 
App. 155, 162 (1997). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1998) (emphasis added);  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1997). 

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) (emphasis added).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (1998).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

In this case, the veteran avers that he developed avascular 
necrosis as a result of exposure to Agent Orange in service.  
The RO has retrieved the veteran's service medical records, 
and they appear to be complete.  There is no indication in 
any of the service medical records of any complaints, or 
diagnosis, of avascular necrosis during service.  The 
veteran's discharge examination, dated February 1970, noted 
essentially normal findings throughout.  

The veteran's service personnel records reveal that he 
departed from his tour of service in Vietnam on September 1, 
1969.  That is the last date on which the veteran could have 
been exposed to Agent Orange during active service.  

A post service medical record, dated October 1996, noted the 
veteran's complaints of a "sudden onset of pain" in the 
lower back and left leg.  The report noted that this 
condition "began over a month ago and has progressively 
gotten worse."  X-ray examination of the veteran's hips 
revealed avascular necrosis.  Subsequent reports revealed 
treatment including a total hip arthroplasty of the left hip 
and a core decompression of the right hip.  

The veteran has made various assertions in written statements 
and testimony to VA.  He avers that he warrants service 
connection for avascular necrosis, secondary to Agent Orange 
exposure in service.  In support of his claim, he has 
submitted a medical opinion, dated October 1997, from S. 
Blackstock, M.D.  In discussing the relationship between the 
veteran's Agent Orange exposure during service and his 
current avascular necrosis, Dr. Blackstock stated "I do not 
know of any direct relationship within the orthopedic 
literature regarding this; but, indeed, it may be a 
possibility that his exposure has led to this condition."

Because there is no evidence of record that the veteran 
developed a condition that would be presumptively service 
connected under 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307 and 
3.309(3), the Board concludes that the veteran has not 
submitted a well-grounded claim for presumptive service 
connection. See McCartt v. West, 12 Vet. App. 164 (1999).  
Although the veteran had active service in the Republic of 
Vietnam during the Vietnam era, avascular necrosis is not a 
disease which warrants service connection on a presumptive 
basis for exposure to Agent Orange during service.  38 C.F.R. 
§ 3.309(e) (1998). 38 C.F.R. § 3.307(a)(6)(iii) (1998) 
(emphasis added)t.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeal 
for Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran has submitted no competent 
medical evidence which relates his current avascular necrosis 
to his active military service or to any Agent Orange 
exposure he may have incurred during his service over 26 
years ago.  The veteran has merely made assertions that this 
condition was caused by Agent Orange exposure.  The veteran's 
statements and testimony are not competent evidence to 
establish the etiology of his avascular necrosis.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his lung cancer is related to 
his active military service or to Agent Orange exposure 
during service.  See Espiritu, 2 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The October 1997 opinion letter submitted by S. Blackstock, 
M.D. is too speculative to establish a medical nexus.  
Specifically, Dr. Blackstock indicated there "may be a 
possibility that his exposure led to this condition."  He 
did not provide any support for why he believed there "may be 
a possibility" that Agent Orange was a factor in the 
development of avascular necrosis.  He also stated, however, 
that he does "not know of any direct relationship within the 
orthopedic literature regarding this."  Without clinical 
data or other rationale to support a medical nexus between 
exposure to Agent Orange and the disability at issue, the 
Board finds the opinion too speculative to provide the 
required nexus to well ground the claim.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).

The veteran fails to show the required nexus between his 
current avascular necrosis and any in-service disease or 
injury he incurred.  See Caluza, 7 Vet. App. at 506. There is 
no medical evidence establishing a link to the veteran's 
active military service or to Agent Orange exposure during 
service..  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  
Regulations require a continuity of symptomatology to link 
the post-service symptoms to injury during service when the 
fact of chronicity in service is not adequately supported.  
38 C.F.R. § 3.303(b) (1998).

The veteran does not meet the third element required for the 
claims to be well grounded.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).  "A claim for a disability cannot be 
well grounded unless there is a medical opinion that links 
the current disability to the appellant's term of service.  
In the usual case this nexus would consist of a medical 
diagnosis of a current disability that 'looks backward' to an 
in-service disease or injury and links the two."  Martin v. 
Gober, 10 Vet. App. 394 (1997); Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of any plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

The Board has noted the accredited representative's argument 
in his written brief presentation that certain provisions of 
M21-1 are the equivalent of VA regulations and are applicable 
to the Board's decisions with respect to the duty to assist 
when a claim is found to be not well grounded.  He argues 
that the Board should determine whether the RO has followed 
the guidelines set forth in M21-1 and, if not, remand the 
appeal for further development.  The Board is bound by the 
applicable statutes and regulations pertaining to VA and 
precedential opinions of the Office of the General counsel of 
VA and is not bound by VA manuals, circulars or other 
administrative issues.  38 CFR 19.5 (1998).  Moreover, the 
cited provisions have not been promulgated as regulations, 
nor have they been found to be substantive rules by the 
United States Court of Appeals for Veterans Claims.  Thus, 
the Board finds no basis upon which to comply with the 
representative's request in this regard.


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for avascular necrosis, secondary to Agent 
Orange exposure in service, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

